Citation Nr: 1131286	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, major depressive disorder, obsessive compulsive disorder, and agoraphobia with panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.

The Veteran's claim on appeal was initially characterized as a claim of service connection for a nervous disorder.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having major depressive disorder, obsessive compulsive disorder, and agoraphobia with panic disorder.  The Board therefore finds that the Veteran's claim is not limited solely to a nervous disorder.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include a nervous disorder, major depressive disorder, obsessive compulsive disorder, and agoraphobia with panic disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in order to afford the Veteran a VA 
examination to determine the nature and probable etiology of his disability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the current medical record shows diagnoses of panic disorder, severe agoraphobia, depressive disorder, and obsessive compulsive disorder.  These diagnoses were most recently documented in VA treatment records dated in January 2007.  A review of the Veteran's service treatment records shows that he reported a history of anxiety on his December 1967 Report of Medical History at separation.  At his April 2011 hearing, the Veteran testified that there were several times in service when he began hyperventilating and was sent to a clinic while in the field.  He also reported experiencing in-service symptoms of claustrophobia during basic training exercises, while being transported in an overloaded truck, and while working in Fort Campbell Army Hospital, Kentucky.  The Veteran indicated that he suffered from anxiety and depression from the time he separated from service to the present.  

A review of the Veteran's post-service treatment records shows that he was hospitalized at Baptist Medical Center Montclair in Birmingham, Alabama, in December 1988 for panic disorder and severe agoraphobia.  

A VA examination has not been afforded to the Veteran to ascertain whether there is any relationship between the current disorder(s) and the symptomatology documented in service.  Such an examination must be provided before the claim can be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all psychiatric treatment records that are not on file from the Birmingham VA Medical Center in Birmingham, Alabama.  Any negative search result should be noted in the record.  

2.  Thereafter, the RO should afford the Veteran a VA examination to ascertain the nature and etiology of any diagnosed psychiatric disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the December 1967 Report of Medical History of have some nervousness.  The examiner should give an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed psychiatric disorder(s) had its/their onset during service or is/are in any other way causally related to his active service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should also notes the Veteran's psychiatric complaints in service, as well as after service.  If any of the requested opinions cannot be addressed without resort to speculation, the basis for such finding must be provided.  The claims file must be made available to and reviewed by the examiner.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations -- specifically to include consideration of all of the evidence of record since the April 2009 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

